Citation Nr: 1732752	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-33 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for diabetic neuropathy, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for colon cancer, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for irritable bowel syndrome, claimed as due to being a Prisoner of War (POW).

6.  Entitlement to service connection for degenerative joint disease/osteoarthritis of the whole body, claimed as due to being a Prisoner of War (POW).

7.  Entitlement to service connection for jungle rot of the bilateral feet, claimed as due to being a Prisoner of War (POW).

 8.  Entitlement to service connection for malaria, claimed as due to being a Prisoner of War (POW).

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

10.  Entitlement to special monthly compensation for aid and attendance.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966 and from December 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  The Board remanded the appeal in March 2014 for a VA examination in regard to the Veteran's claim for an acquired psychiatric disorder and VA medical treatment records to be obtained.  A VA examination and opinion were obtained in May 2016.  VA treatment records have been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of entitlement to special monthly compensation for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has submitted inaccurate statements and forged documents asserting combat citations and prisoner of war status in support of claims for compensation.

2.  The Veteran did not have service in Vietnam or Korea and the evidence does not demonstrate that he was exposed to Agent Orange during service.

3.  The Veteran was not a prisoner of war.

4.  Diabetes mellitus was not manifest during service or within one year of separation and is not attributable to service.

5.  Ischemic heart disease was not manifest during service or within one year of separation and is not attributable to service.
6.  Colon cancer was not manifest during service or within one year of separation and is not attributable to service.

7.  Irritable bowel syndrome was not manifest during service and is not attributable to service.

8.  Degenerative joint disease/osteoarthritis of the whole body was not manifest during service and is not attributable to service.

9.  Jungle rot of the bilateral feet was not manifest during service and is not attributable to service.

10.  Malaria was not manifest during service and is not attributable to service.

11.  The Veteran was diagnosed with a personality disorder in service.

12.  An acquired psychiatric disorder, to include PTSD, was not incurred in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Diabetic peripheral neuropathy was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  Ischemic heart disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  Colon cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  Irritable bowel syndrome was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(c) (2016).

6.  Jungle rot was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(c) (2016).

7.  Degenerative joint disease/osteoarthritis of the whole body was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(c) (2016).

8.  Malaria was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(c) (2016).

9.  A psychiatric disorder was not incurred in active service or otherwise due to active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.9, 4.127 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
 § 3.103(c)(2) (2016) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2013 Board hearing, the Veteran gave extensive testimony on his in-service experiences, symptoms, and complaints.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA medical records, SSA, and private treatment records are associated with the claims file.  As noted above, the Board remanded the appeal in March 2014 for a VA examination in regard to the Veteran's claim for an acquired psychiatric disorder and VA medical treatment records to be obtained.  
A VA examination and opinion were obtained in May 2016.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.  The Board finds the May 2016 VA examination is adequate for the purposes of the instant appeal, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an adequate basis for the diagnosis and opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible and the directives of the March 2014 remand have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Herbicide and Prisoner of War - Credibility

The Board notes that the Veteran has submitted inaccurate statements and forged documents asserting combat citations and prisoner of war status in support of claims for compensation.  

The Veteran asserted in July 2005 statement that he served in Korea, along the demilitarized zone from 1965 to 1969, and was exposed to herbicide.

The Veteran asserted in September 2005 statement that he was exposed to herbicide in service and that he suffered a sexual assault; that he lost all of his teeth and he had flashbacks.

The Veteran provided a statement in support of his claim for PTSD due to sexual trauma dated January 2006 in which he contended that he was beaten during a blanket party and had his teeth knocked.  The Veteran claimed he was hospitalized for these injuries.

In a separate January 2006 statement, the Veteran asserted that he served in Vietnam from 1966 to 1967 as a military intelligence assistant.

In a May 2006 statement, the Veteran provided information regarding his asserted assault, noting that the blanket party was in 1964 and that he was hospitalized in Frankfurt or Heidelberg Germany at a civilian hospital.

The Veteran filed a claim for shrapnel in the heart, peripheral neuropathy, diabetes mellitus, and colon cancer in January 2007.

A Report of Contact dated August 2010 notes the Veteran filed a number of claims and asserted that he was a prisoner of war.

The Veteran submitted a statement dated September 2010 that includes a number of assertions.  The Veteran noted that during his captivity as a prisoner of war, he was struck in the face with a rifle butt, knocking out his teeth.  The Veteran also asserted that he was placed on examination table and his prostate was removed without anesthetic.  The Veteran also asserted being awarded a number of citations.

The Veteran filed a dental claim and a claim for blindness in the left eye as a result of his experiences as a prisoner of war in September 2010.

In September 2010, the Veteran submitted a forged DD-214 that includes an incorrect birthdate, birthplace, different branch, and different dates of service.  The Veteran's name and service information are fraudulently inserted at the top of the document and the true service-member's identity is obscured.
In March 2011, the Veteran submitted claims for ischemic heart disease due to herbicide exposure, and IBS and arthritis throughout his whole body due to POW injuries.

In an April 2011 statement, the Veteran asserted that he was sexually abused by Vietnamese soldiers while he was a prisoner of war.  The Veteran reiterated his claim that his teeth were knocked out by Vietnamese soldiers while he was a prisoner of war.  
The Board notes at this point that service dental records show the Veteran had a number of carious teeth extracted, but there is no evidence of dental trauma in service, to include being struck in the face, with rifle butt or otherwise, by either American or foreign service-personnel.  See Rating decision dated October 2006.

In a December 2012 document, the Office of the Inspector General (OIG) for VA determined that the Veteran had submitted false statements and forged documentation in support of claims for benefits.  

OIG ultimately decided against pursuing a criminal investigation due to the fact the Veteran was determined to be incompetent by VA at that time.  The Veteran's competency to manage his financial affairs was re-established by the March 2014 Board decision.

The Veteran has continued to send VA copies of the forged DD-214 as recently as July 2015.  The Veteran also submitted a newly forged copy of his DD-214 in July 2015.  Further, the Veteran made false statements regarding combat experiences, POW status, and citations that he did not receive at the May 2016 VA examination.

Herbicide and Prisoner of War - Analysis

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6. 465, 469 (1994).

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran's service has been verified and the Board concludes that he only had service in the Army from October 1964 to September 1966 and from December 1966 to August 1969; that he did not serve in Vietnam or Korea; that he was not a prisoner of war; and that all lay evidence and supportive documentation submitted by the Veteran as to these assertions is fraudulent.  

The Veteran was not afforded a VA examination in connection to his claims for service connection based on herbicide exposure and prisoner of war status.

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The service treatment records do not show evidence of diabetes mellitus, diabetic neuropathy, ischemic heart disease, colon cancer, irritable bowel syndrome, degenerative joint disease or osteoarthritis of the whole body, jungle rot of the bilateral feet, or malaria.  

The evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation, or, in regard to the Veteran's claim for diabetic neuropathy, that a service-connected disease cause or aggravated a non-service connected disability.

As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  To the extent that there are lay opinions, including those of the Veteran, linking the claimed disabilities to an in-service herbicide exposure or captivity as a prisoner of war, the Board finds that the probative value of these unsubstantiated lay assertions are outweighed by the clinical evidence indicating a post-service onset.  

Moreover, the Veteran's credibility has been severely impacted by inconsistent statements, self-interest, and facial implausibility.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's alleged exposure to herbicide or prisoner of war experiences occurred as he has reported due to an inconsistency with his own statements and with other evidence of record, and facial implausibility.  The Veteran's assertions as to herbicide exposure in Vietnam, Korea, or Germany are afforded no probative value due to his history of providing false statements and documents to VA.  Caluza, 7 Vet. App. at 506 (1995).  The benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for a Psychiatric Disorder

The Veteran seeks to establish service connection for a psychiatric disorder, to include PTSD.  The Veteran's reports regard traumatic experiences are noted above.  

Personality Disorder

The Board finds that the most probative and persuasive evidence of record indicates that the Veteran manifested a personality disorder in service.  Service treatment records shows the Veteran's command recommended he be evaluated by mental health treatment providers in service due to a pattern of maladaptive behavior.  

The Veteran was discharged July 1969 with a finding of mixed character disorder with features of inadequate personality and passive aggressive personality, chronic, severe, existed prior to service.  See Mental Hygiene Consultation dated July 1969.  

Personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  

PTSD

The evidence does not suggest that he engaged in combat with the enemy.  While the Veteran alleges various instances where he was injured by hostile military action, the Board finds the Veteran not credible as to these assertions.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Based on the above, the Board finds that the claimant is not a 'combat Veteran' and 38 U.S.C.A. § 1154(b) does not apply to his claim.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The Veteran's appeal was certified to the Board prior to August 4, 2014, therefore the Board will adjudicate the claim for an acquired psychiatric disorder in accordance with the DSM-IV.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Here, there is no credible supporting evidence that the claimed in-service stressor actually occurred, and no medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

The Board notes the Veteran claimed at the May 2016 VA examination that he received the Purple Heart, Silver Star, Bronze Star, and that he has experienced anxiety and depression for over a year.  The Veteran related that he re-experienced his combat wounds and captivity as a prisoner of war.  The Veteran did not attribute his claimed psychiatric disability to a physical or sexual assault in-service, either in Germany or in Vietnam.  
The May 2016 VA examiner noted that they could not corroborate the Veteran's assertions due to the information he reported not being accounted for on his DD-214.  The Board notes that is because these statements are false.  

The Veteran was diagnosed with an unspecified depressive disorder and the examiner opined that it was less likely than not related to his active service.  The examiner noted in support of their rationale that there was no evidence of depressive symptoms in service and there was a lack of a continuity of symptomatology from service to the present day in order for a nexus to be established.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's alleged stressors occurred as he has reported due to an inconsistency with other evidence of record and facial implausibility.  The Board finds that the Veteran's reports regarding his symptoms also lack credibility due to his inconsistency with other evidence of record and malingering.  See VA examination dated May 1980; VA treatment records dated May 2014.  The Board finds that the service treatment record shows the Veteran did not manifest an acquired psychiatric disorder in service; the preponderance of the evidence shows the Veteran manifested a personality disorder, rather than an acquired psychiatric disorder.  

The most probative evidence of record indicates that the Veteran's current unspecified depressive disorder was not incurred or otherwise caused by his active service, as shown by the May 2016 VA examination.  While the Veteran did not provide truthful answers at the May 2016 VA examination, the Board finds that VA has satisfied the duty to assist by providing the Veteran an examination.  Due to the Veteran's lack of credibility, no reasonable possibility exists that further assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, on this record, the evidence does not show that the Veteran has an acquired psychiatric disability that was incurred in or is related to service.  The benefit of the doubt doctrine in not applicable as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for diabetes mellitus is denied.

Service connection for diabetic neuropathy is denied.

Service connection for ischemic heart disease is denied.

Service connection for colon cancer is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for degenerative joint disease/osteoarthritis of the whole body is denied.

Service connection for jungle rot of the bilateral feet is denied.
Service connection for malaria is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

Special monthly compensation (SMC) has been established for the Veteran's service-connected bilateral lower extremity post-phlebitic syndrome under 38 U.S.C.A. § 1114 (s)(1), the housebound rate, effective July 14, 2014.  

Special monthly pension based on the need for aid and attendance was granted by a January 2017 rating decision, however, this determination incorporates the impact of non-service connected disabilities.

SMC based on aid and attendance, a higher level of compensation than that of SMC based on housebound status, is payable where a veteran, as the result of service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

The Veteran submitted two aid and attendance examinations dated August 2016 and January 2016.  However, both examinations list a number of non-service connected disabilities that render the Veteran in need of aid and attendance.  The Veteran is service-connected only for bilateral lower extremity post-phlebitic syndrome.  

The Board finds that an opinion is warranted to address whether the Veteran's service-connected bilateral lower extremity post-phlebitic syndrome warrants special monthly compensation based on the need of aid and attendance.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from January 2017 to the present.

2.  The RO should obtain a VA opinion regarding the Veteran's service connected disabilities and the need for aid and attendance.

After a review of the clinical evidence of record, the VA examiner should provide an opinion on the nature and severity of the effect of the Veteran's bilateral lower extremity post-phlebitic syndrome on his activities of daily life and his need for aid and attendance of another person.  Any necessary tests and studies should be accomplished.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


